Garrison, J.
(dissenting). A word or two will explain my vote, which is with the majority upon the merits of the ease but is opposed to the decision as to the constitutional disqualification of one of the members of this court, which incidentally involves an important question of practice.
The situation is correctly described in the opinion of the Chancellor. The plaintiff in error, who was the plaintiff below, had brought two suits against the defendant for the same cause of action, one in Salem county and one in Cumberland county. An application under the one hundred and sixty-fourth section of the Practice act was made to Justice Trenchard at chambers, who, conceiving that the plaintiff’s cause of action was entire, and could all be disposed of in the action in Cumberland county, ordered that the action in Salem county be discontinued. Subsequently the action in Cumberland county came on for trial before Judge Endicott and a jury, resulting in a verdict for the defendant, upon which judgment was entered against the plaintiff, who thereupon sued out this writ of error in the return to which appears the order that had been made by Justice Trenchard at chambers.
My associates think that this order is properly before us on tills writ of error, and that its effect is to disqualify Mr. Justice Trenchard from sitting as a member of this court upon the review of the trial errors of Judge Endicott. I differ *493with the majority of. the court upon each of these propositions for reasons briefly to be stated.
I agree that the judgment brought up by this writ of error should be affirmed, and I concur in so much of the opinion of the Chancellor as deals with the bills of exception sealed by Judge Endicott upon the trial of the action in which such judgment was recovered.
I do not agree that the order made by Justice Trenchard at chambers is brought here by this writ of error, hence I do not agree that Justice Trenchard, by reason of his having made such order, is disqualified from sitting upon the review of the errors assigned upon this writ of error; neither do I share the views expressed in the majority opinion as-to the practice upon error, on the strength of which the disqualification of Mr. Justice Trenchard is based. To be more explicit, I do not agree that the order made by Justice Trenchard discontinuing the action that had been brought in Salem county is any part of the record of the action brought in Cumberland county, which resulted in the judgment that is brought up by this writ of error; or that such order has any place in the return to such writ of error, or that such order in anywise appertains to or affects the judgment under review. The force of this last remark would be strikingly apparent had we concluded that Justice Trenchard erred in making the order complained of; for in that case we would be confronted with the more than dubious propriety of reversing a judgment for defendant because of an error, the sole effect of which was to increase the measure of damages the plaintiff stood to recover. For it must be obvious to anyone that the practical effect of the order discontinuing the plaintiff’s action in Salem county was to double up the damages recoverable by the plaintiff in its Cumberland county action, so that if such order was erroneous it was injurious in no respect to the action whose final judgment is before us. The normal rules of correct practice imperatively required that the plaintiff, if it conceived itself aggrieved by the change of venue of its Salem county action, should appeal to the Supreme Court before asking double damages of the Cumberland county jury. Such experimentation is perilously *494near to waiver. If not waived the error was in the Salem county action. That an error injurious in one action cannot lead to the reversal of the judgment recovered in another action would seem to require no argument.
Cases presently to be cited show conclusively that the order made by Justice Trenehard is no part of the record of the judgment recovered before Judge Endicott, and that it is not embraced in the return to the writ of error that constitutes the case before us.
It may, however, be urged that Justice Trenchard’s order, even if not strictly embraced in the return to this writ of error, is before us by virtue of its essentially reviewable character. To this, however, I can no more assent than I can to the propriety of its place in the return. The order was made by a single justice at chambers. Such orders are either of a discretionary character, and on that account not subject to review, or else they are reviewable, in which latter case they are reviewed by the Supreme Court itself under a common law practice that is one of its inherited and established prerogatives. Key v. Paul, 32 Vroom 133.
Inasmuch as this prerogative antedated the constitution of 1844, it was one of those "powers” of the Supreme Court that were authoritatively continued by that instrument, so that even should an act of the legislature expressly authorize the bringing into this court in the first instance of orders thus susceptible of review by the Supreme Court, such statute would, under our decisions, be inefficacious and invalid as an unconstitutional interference with the supervisory faculty of the Supreme Court over its own practice. Tunison v. Central Railroad Co., 26 Vroom 561; East Orange v. Hussey, 41 Id. 344; In re Branch, Id. 537.
Orders of a single judge striking out defective pleadings may now, by force of a statutory practice, be spread upon the record of the judgment recovered in the action, and be in that way returned to tins court, because such orders are otherwise not of a reviewable nature; but this statutory practice is confined to the one class of cases mentioned, and only serves to emphasize the dilemma presented by a reviewable order such *495as that now under consideration, for if Justice Trenehard’s order be not reviewable it is not the subject of this writ of error, whereas if it be reviewable it must be reviewed by the Supreme Court, a procedure that even statutory provision, still less mere irregularity of practice, is powerless to abrogate or impair.
The dilemma presented by the constitutional right of the Supreme Court to review the orders of one of its own justices is not disposed of by the assertion that the order of a single justice is the same thing as the order of the Supreme Court itself. Hot only is such assertion manifestly unsound in point of fact, but it is also in direct contravention both of our statutory law and of the established practice of our courts, for if such identity in reality existed the studied purpose of our Practice act, in many of its sections, to treat the two as different things would be utterly meaningless, and the statement of Mr. Justice Dixon in Key v. Paul that “orders made by a single judge at chambers, even though made under the express authority of a statute, are generally subject to review by the court itself,” would be a palpable absurdity. More conclusive still are the provisions of the Practice act in sections 251 and 252, the first of which states the condition upon which the decision of a single justice shall be deemed to be the decision of the Supreme Court, viz., when the matter has been so heard by consent of parties; and the second of which authorizes the single justice to whom application is made to refer the same to the Supreme Court—provisions that would be fatuous in the extreme if it were true that without such consent, and without such reference, an order of a single justice was, of itself, the order of the Supreme Court. The very section of the Practice act under which the present motion was made before Justice Trenehard expressly • provides that the application may be made to the court in which the action is pending or may be made to a judge thereof. The application having been made to a judge, an appeal lay to the Supreme Court, which cannot be brought to us instead of to it. It is perhaps needless to say that a bill of exceptions allowed by the judge who made the order is entirely inefficacious to *496this end. That the order of Justice Trenchard is not really regarded as the order of the Supreme Court itself is conclusively shown by the decision that Justice Trenchard alone is disqualified to sit, whereas had his order been in fact the order of the Supreme Court, the decision must have been that the Supreme Court, or at least some one of its branches, was disqualified. The fact therefore must be faced that we are dealing with the order of a single judge, and that we are deciding whether such order is part of the record of the judgment brought here by this writ of error, or is itself susceptible of being brought directly to this court for review. I have sufficiently stated that in my opinion in neither of these ways is the order of Justice Trenchard before us; if there is any other way in which such order is lawfully before us I have to confess my entire ignorance of the legal method by which it was brought here.
The practice of the Supreme Court of this state upon error, prior to the constitution of 1844, was stated generally, as regards chambers orders and practice motions by Chief Justice Ewing as early as 1828, in the case of M’Courry v. Doremus, 5 Halst. 245, where the practice of the Supreme Court of the United States, as laid down in Wright v. Hollingsworth, 1 Pet. 165, 168, was approved and followed. After the organization of this court in 1845, and in the first volume in which its decisions were reported, this court, speaking through Mr. Justice Carpenter in the case of Rutherford v. Fen, 1 Zab. 700, laid down the rule that error was not assignable in this court on side bar rules where no judgment is made up or ought to be made up and entered of record and signed. In the opinion then delivered (Evans v. Adams, 3 Gr. 373, and Norcross v. Boulton, 1 Harr. 310), two Supreme Court decisions in which Chief Justice Hornblower had inclined to a more lax practice, 'as he had also at about the same period in Gilliland v. Rappleyea, 3 Gr. 138, were animadverted upon to the point of disparagement. This court has never, that I am aware, receded from this position with respect to side bar motions, and in-the sixty years that have-intervened no trace •of a contrary practice is discoverable, still-less, if that were *497possible, of a practice by which orders of a single judge could be brought directly to this court. If such a thing could be done it would have been done, and our reports would teem with cases in which it had been done. The entire absence of all such decisions is the strongest possible argument for the entire absence of any such practice. The only case that at all looks that way is the recent one of Lucke v. Kiernan, 39 Vroom 281, and that is not even sub-silentio an authority for such a practice. Lueke v. Kiernan was a ease in which a judgment brought up by writ of error and attacked by the plaintiff in error as irregularly entered was sought to be justified by the defendant in error by force' of a chambers order that allowed such judgment to be entered. The decision was that the attempted justification failed. The question of practice upon error that we are considering was therefore not presented, and it is not pretended that it was passed upon.
On the other hand, as recently as 1898 it was held in the Supreme Court, by a decision participated in by Justices Depue and "Van Syckel, the two most experienced practitioners on the bench, that the order of the Court of Oyer and Terminer for a struck jury to try an indictment for murder formed no part of the record of the judgment, which was murder in the first degree. The matter of practice thus expressly decided was directly raised by an application for a mandamus by the relator, who was under sentence of death and sought to have his conviction by a struck jury appear on the record in order that it might be returned with and reviewed by a writ of error. Clifford v. Hudson Oyer and Terminer, 32 Vroom 493.
In 1901 Mr. Justice Dixon, in this court, in the case of Lewis v. Lewis, 37 Vroom 251, again stated the rule as to what is properly embraced in a return to a writ of error, citing the early decision of Chief Justice Ewing in M’Courry v. Doremus.
It would seem as if the practice on the return to a writ of error was entirely settled, while as to bringing chambers motions directly to this court it may safely be said that no member of this court ever knew of a single instance in which it *498was done, and that no member of the bar ever for a moment supposed that such a course was open to him.
The cases cited.in the opinion in which sundry final determinations of the Supreme and Circuit Courts have been brought into this court and reviewed upon error mark our departure from the English practice as regards the character of the final judgments that may be reviewed upon error, but the3r are devoid of any bearing upon the character of the tribunal to which our writ of error runs, which is the sole point of difference between my associates and myself. If I have succeeded in stating what that point of difference is, and why I vote with the majority while dissenting from the views as to the practice on error expressed in the majority opinion, the object of this memorandum is attained. The conclusion of the matter, as far as my vote is concerned, is that the order of Justice Trenehard being no part of the record of the judgment brought up by this writ of error, and not being the subject of direct and independent review by this court, is not before us for any purpose. This being so, I am constrained to dissent from the decision by which Mr. Justice Trenehard is debarred from sitting as a member of this court.
Finding no error in the return that comes up with the judgment recovered before Judge Endicott, which I conceive to be all that is properly before us, I vote with the majority of the court that such judgment be affirmed.
For affirmance—The Chancellor, Chibe Justice, Garrison, Swayze, Reed, Parker, Bergen, Voori-iees, Bogert, Vredenburgi-i, Vroom, Green, Gray, Dill, J.J. 14.
For reversal—Minturn, J. 1.